Case 3:19-cv-08078-SK Document 3 Filed 12/11/19 Page 1 of 7
Case 3:19-cv-08078-SK Document 3 Filed 12/11/19 Page 2 of 7
Case 3:19-cv-08078-SK Document 3 Filed 12/11/19 Page 3 of 7
Case 3:19-cv-08078-SK Document 3 Filed 12/11/19 Page 4 of 7




      E.B.




                      E.B.
Case 3:19-cv-08078-SK Document 3 Filed 12/11/19 Page 5 of 7




      E.B.




                       E.B.
Case 3:19-cv-08078-SK Document 3 Filed 12/11/19 Page 6 of 7
Case 3:19-cv-08078-SK Document 3 Filed 12/11/19 Page 7 of 7
